Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-20 are presented for examination. 
Status of Claims 
Applicant’s amendment data 12/11/2020, amending claims 1-5, 7-9, and 11-16. 

Response to Amendment
The previously pending rejection under 35 USC 101 (Alice), will be maintained. 
The previously pending rejection under 35 USC 112a, will be withdrawn. 
The previously pending rejection under 35USC 112b, will be withdrawn. 
The previously pending claim objections has been withdrawn. 
Art rejection is now applied for new added claims 17-20. 

Response to Arguments
Applicant’s arguments received on date 12/11/2020 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been 
Response to Argument under 35 USC 101:
Applicants argue:  “applicant(s) respectfully submit(s) that the claims recite a specialized database structure and is not merely computer elements recited at a high level of generality or the use of generic computer components. Automatic use and communication between multiple devices and not merely a generic computer. Finally, applicant(s) respectfully submit(s) that the claims recite a practical application that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception due to the combination of the following elements recited in claim 1: Applicant(s) respectfully submit(s) that the claims recite a practical application that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception due to the combination of the following elements recited in claim 17:
Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an 
The claim recites the additional limitation of  “system … calendar model ….. processor ….. computer readable media ….. global communication network…..client devices…..database… and displaying device” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 

	The user of generic computer component to “…communicate procure, schedule, coordinate, and deliver materials to a plurality of construction projects” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an 
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
With respect to integration of the abstract idea into a practical application, the additional element of using a computer system as argued by the applicant or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.  

Examiner asserts that a “system”, “calendar model”, “processor”, “computer readable media”, “global communication network”, “client devices”, “database”, and “displaying device “are a generic computing element performing generic computing functions. 



In addition, [0038], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
With regard to applicant argument “automatic use and communication between multiple devices”. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, storing data," "automating tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). Further, applicant specification in [0077] state “the administrative computer readable media includes a plurality of prewritten messages 107 such as “mix is ready for pick up”. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

: A method using synchronous communication to procure, schedule, coordinate, and  5deliver materials to a plurality of construction projects automatically for a plurality of suppliers, for a plurality of contractors and for a plurality of consultants, the method comprises:  10a. a supplier profile in a geographic for each of the plurality of suppliers each supplier profile comprising: (i) supplier information; (ii) a supplier name; (iii) a construction project to be quoted;  15(iv) a construction project scheduled; (v) a construction project in progress; (vi) a history of construction projects; (vii) a plurality of supplier material designs; and (viii) a supplier location geocode;  20(ix) a supplier contact phone number;  Attorney Docket No.: 3074.001A Non-Provisional Patent Application 18(x) an interactive supplier calendar of construction project to be quoted; a construction projects scheduled; a construction project in progress; a history of construction projects;  5b. a contractor profile for each of the plurality of contractors, each contractor profile comprising: (i) contractor information including contractor name; (ii) construction projects to be quoted from a supplier; (iii) construction projects scheduled;  10(iv) construction projects in progress; and () history of construction projects, (vi) a contractor contact phone number; (vii) construction projects to be quoted from a supplier; construction projects scheduled; construction projects in 15progress; and history of construction projects; c. a consultant profile for each of the plurality of consultants, each consultant profile comprising: (i) consultant information; (ii) consultant name;  20(iii) construction projects scheduled; (iv) construction projects in progress; (v) history of construction projects; and  Attorney Docket No.: 3074.001A Non-Provisional Patent Application 19(vi) a consultant contact phone number; (vii) construction projects scheduled; construction projects in progress; and history of construction projects; and d. verified information of each created supplier profile, contractor profile, and  5consultant profile and inserting an account approval; e. linking each construction project to the contractor profile, the supplier profile or the consultant profile, each construction project comprising: (i) construction project information;  10(ii) construction materials material design specifications; (iii) a construction project site location geocode; (iv) a predefined serviceable distance for suppliers to the construction project site location geocode; and (v) a delivery date;  15(vi) a delivery time; (i) compare the construction project site location geocode to each a 20construction project site location geocode and generating a geographic list of supplier profiles within the predefined serviceable distance to the construction project site location geocode; (iii) compare each delivery date required for construction materials to each construction project profile and generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability 5on a delivery date required for construction materials in the construction project; (iv) transmit the chronological list of supplier profiles to each contractor client device contact number; and (v) match a supplier profile from the chronological list of supplier profiles 10to a contractor profile and .. inputting supplier mix designs into each construction project profile .. matched supplier profiles into each of the .. calculated times 15required in minutes, hours and days for each step of the construction materials pouring process and .. of supplier contractor, and consultant. And claims 17 and 19 recite, “A method comprising:  a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked to one or more of the contractor profiles and supplier profiles; comparing a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; generating a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode; generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date required for construction materials in the construction project profile; matching one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; procurement, scheduling, coordination and delivery of the construction materials on the delivery date … of each matched supplier profile.” 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 17, and 19 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to  If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within “organizing human activity”. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “calendar model”, “processor”, “computer readable media”, “global communication network”, “client devices”, “database”, and “displaying device”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of 

As a result, examiner asserts that claims 2-16, 18, and 20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 17, and 19 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 17, and 19 includes various elements that 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, ¶[00038] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-16, 18, and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 17, and 19.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livesay et al. US 2008/0126265 (hereinafter Livesay).
Regarding Claim 17: 
Claim 17 (new): A method comprising: 
providing a processor connected to a database comprising a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked (Livesay [0141], “profile link feature”) to one or more of the contractor profiles and supplier profiles; (Livesay Figs. 3-4 and 6-7 [0018-0020], “associated buyer (i.e., contractor) profile information with identifications of seller ….. factor such as the location of the buyer … “profile link”- which is herein defined to include any process or system for providing profile information for a seller or a buyer to another buyer or seller … utilize database of sellers (i.e., suppliers) within which profiles have established …. Based upon profiles established for buyers, profiles established for seller, and the current on-line activities of a buyer”. Also, see Livesay [0073])
comparing a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; (Livesay Fig. 14A-14G [0014], “upon identification of specifications for a project (see [0015], project parameters “geographical parameters (e.g., located in Colorado”) by a buyer, generates a request for either goods or services needed to fulfill the project and provides the request to those seller designated by the buyer and/or those sellers that can provide the requested good and/or services. Livesay [0074], “allowing a buyer to identify a project in terms of project parameters … match buyer with sellers”.) 
generating a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode(Livesay [0015], “geographical parameters (e.g. located in Colorado). The geographical parameter, or any other parameters may be appropriate for completion of the project”); generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date (Livesay [0015], “temporal parameters (e.g., to be delivered by Tuesday). The temporal, or any other parameters may be appropriate for completion of the project”) required for construction materials in the construction project profile; (Livesay [0110-0111], “converting parameters into request … deliver terms ….. searches at least one database containing a listing of sellers providing the good and/or service identified in the grouping (Block 354) … determine whether specific sellers should receive a request from a specific buyer”. Livesay [0113], “upon identifying those sellers that provide the needed goods and/or services, the process preferably continues with the buyer designating sellers to whom the requests are to be transmitted”. Also, see Livesay [0137] and [0139])
matching one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; (Livesay [0013], “process and system that matches buyers and sellers of either goods and/or services based upon specifications provided by a buyer for a project”. Livesay [00139-0140], “determines which profiles “best fit” a buyer …… may consider factors such as geographic location, previous requests …. Sellers have been screened and those with the “best fit” identified, the process suitably displays such information on the appropriate screens or templates. The profile link information may be displayed in any portion of a screen display”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”.)
automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to a contractor client device of each contractor profile linked to the construction project profile and a supplier client device of each matched supplier profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile.  (Livesay Figs. 17-18 [0185], “display calendars depicting the dates when specific requests were submitted, when a request expires and other time sensitive information. Fig. 17A provides an example output of the calendaring function for wells by start date. Similarly, Fig. 17B provides an example of the calendaring function as applied to proposal requests by due date. Those skilled in the art appreciate that the IBE and the present invention may be configured as desired, to calendar any event, due dates or other information”. Livesay [0186], “sellers are suitably notified of such changes so that they may resubmit and/or revise proposals as necessary. Finally, as showing in FIG. 18, sellers are suitably notified by the IBE of outstanding request, request to which they have expressed an interest, and entering into contracts”.) 
Regarding Claim 18: 
Claim 18 (new): The method of claim 17, further comprising: Page 9 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 
wherein the database further comprises a plurality of consultant profiles, wherein each construction project profile is linked to one or more of the consultant profiles; (Livesay Fig. 3A item 310 “system obtain new user’s profile, address, billing information Consultant”. [0096], “profile information for consultant”.) and automatically transmitting the matched supplier profiles to a consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device. (Livesay [0160-0161], “this page 900 also contains links that display an “All Projects List” …. A “find a consultant link 910 that connects the buyers with a web page providing a listing (and hyperlinks to home page) of consultants in a given field or region and various other links” … may used by members of the same project team simultaneously networked to the system, as shown in the team member box 928,”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”. The user could be a consultant as showing in Fig. 3A 310 which link to the project. )
Regarding Claim 19: 
Claim 19 (new): A system comprising: 
a database comprising a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked (Livesay [0141], “profile link feature”) to one or more of the contractor profiles and supplier profiles; a processor connected to the database; (Livesay Figs. 3-4 and 6-7 [0018-0020], “associated buyer (i.e., contractor) profile information with identifications of seller ….. factor such as the location of the buyer … “profile link”- which is herein defined to include any process or system for providing profile information for a seller or a buyer to another buyer or seller … utilize database of sellers (i.e., suppliers) within which profiles have established …. Based upon profiles established for buyers, profiles established for seller, and the current on-line activities of a buyer”. Also, see Livesay [0073])
one or more supplier client devices; one or more contractor client devices; (Livesay [0017], [0126], [0131-0132]) and wherein the processor: compares a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; (Livesay Fig. 14A-14G [0014], “upon identification of specifications for a project (see [0015], project parameters “geographical parameters (e.g., located in Colorado”) by a buyer, generates a request for either goods or services needed to fulfill the project and provides the request to those seller designated by the buyer and/or those sellers that can provide the requested good and/or services. Livesay [0074], “allowing a buyer to identify a project in terms of project parameters … match buyer with sellers”.)
generates a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode (Livesay [0015], “geographical parameters (e.g. located in Colorado). The geographical parameter, or any other parameters may be appropriate for completion of the project”); generates a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date (Livesay [0015], “temporal parameters (e.g., to be delivered by Tuesday). The temporal, or any other parameters may be appropriate for completion of the project”) required for construction materials in the construction project profile; (Livesay [0110-0111], “converting parameters into request … deliver terms ….. searches at least one database containing a listing of sellers providing the good and/or service identified in the grouping (Block 354) … determine whether specific sellers should receive a request from a specific buyer”. Livesay [0113], “upon identifying those sellers that provide the needed goods and/or services, the process preferably continues with the buyer designating sellers to whom the requests are to be transmitted”. Also, see Livesay [0137] and [0139])
matches one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; (Livesay [0013], “process and system that matches buyers and sellers of either goods and/or services based upon specifications provided by a buyer for a project”. Livesay [00139-0140], “determines which profiles “best fit” a buyer …… may consider factors such as geographic location, previous requests …. Sellers have been screened and those with the “best fit” identified, the process suitably displays such information on the appropriate screens or templates. The profile link information may be displayed in any portion of a screen display”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”.)

automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to the contractor client device of each contractor profile linked to the construction project profile and the supplier client device of each matched supplier profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials Page 10 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile.   (Livesay Figs. 17-18 [0185], “display calendars depicting the dates when specific requests were submitted, when a request expires and other time sensitive information. Fig. 17A provides an example output of the calendaring function for wells by start date. Similarly, Fig. 17B provides an example of the calendaring function as applied to proposal requests by due date. Those skilled in the art appreciate that the IBE and the present invention may be configured as desired, to calendar any event, due dates or other information”. Livesay [0186], “sellers are suitably notified of such changes so that they may resubmit and/or revise proposals as necessary. Finally, as showing in FIG. 18, sellers are suitably notified by the IBE of outstanding request, request to which they have expressed an interest, and entering into contracts”.) 

Regarding Claim 17: 
Claim 20 (new): The system of claim 19, further comprising: 
the database further comprises a plurality of consultant profiles, wherein each construction project profile is linked to one or more of the consultant profiles; (Livesay Fig. 3A item 310 “system obtain new user’s profile, address, billing information Consultant”. [0096], “profile information for consultant”.) one or more consultant client devices; and automatically transmitting the matched supplier profiles to the consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device. (Livesay [0160-0161], “this page 900 also contains links that display an “All Projects List” …. A “find a consultant link 910 that connects the buyers with a web page providing a listing (and hyperlinks to home page) of consultants in a given field or region and various other links” … may used by members of the same project team simultaneously networked to the system, as shown in the team member box 928,”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”. The user could be a consultant as showing in Fig. 3A 310 which link to the project. )


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buke et al. US 2010/0125482: Contractor assessment. 
Grimes et al. US 2005/0144894: Concrete outsourcing methods. 
Aizawa et al. US 2004/0071043: network type automation concrete plant. 
Seubert et al. US 2008/0120129: Consistent set of interfaces derived from a business model. 
Karabin US 2017/0091685: Method for assigning features to a space in a project management system. 
East et al. US 2009/0063177: Web-based services enabling structured secure communication related to the design and management of projects. 
Mchlntosh US 2009/0276273: Tuchscreen entry of construction punch list item directly on a plan. 
Nagar et al. US 8738414: Method and system for handling program, project and asset scheduling management. 
Carlson et al. US 2013/0132440: Arrangement for administrating and managing a construction project. 
Davis et al. US 2016/0071033: Methods and apparatus for tracking construction material delivery. 
Degaray et al. US 9951535: System and process for mixing and delivering building materials. 
Yap, Jeffrey Boon Hui, Hamzah Abdul-Rahman, and Wang Chen. "Collaborative model: Managing design changes with reusable project experiences through project learning and effective communication." International Journal of Project Management 35.7 (2017): 1253-1271.
Mizikovsky Lev AU 2015101964: Construction management system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HAMZEH OBAID/Examiner, Art Unit 3623        

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623